20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 1 of
                                        34



                          UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

   IN RE:                                                 Case No. 20-11161-TMD
                                                          Chapter 11
   ALLAN L. REAGAN,

         DEBTOR.
   _____________________________/

                    COMERICA BANK’S RESPONSE TO DEBTOR’S
              OBJECTION TO PROOF OF CLAIM NO. 14 OF COMERICA BANK

         Comerica Bank responds to Debtor’s Objection to Proof of Claim No. 14 of Comerica

  Bank (“Objection”) as follows:

                                           Background

         1.      On October 22, 2020 (“Petition Date”), Allan L. Reagan (“Debtor”) filed a

  voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §

  101, et seq. (as amended, “Bankruptcy Code”).

         2.      Without limitation, Debtor is indebted to Comerica Bank under four guaranties

  (each a “Guaranty” and collectively, the “Guaranties”), dated January 20, 2015, December 30,

  2016, March 14, 2019, and March 13, 2020, respectively. The Guaranties are attached as Exhibit

  A.

         3.      Under the U.S. Small Business Administration Unconditional Guaranties dated

  January 20, 2015 and December 30, 2016, Debtor guaranteed payment of all amounts due under a

  $2,833,000 promissory note dated January 20, 2015 (“Flix Indiana SBA Note”) by Flix Brewhouse

  Indiana LLC (“Flix Indiana”) and a $2,195,000 promissory note dated December 30, 2016 (“Flix

  NM SBA Note”) by Flix Brewhouse NM LLC (“Flix NM”).




                                                                                   Bodman_17586735_5
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 2 of
                                        34



          4.      Under the Guaranty dated March 14, 2019, Debtor guaranteed payment of all

  existing and future obligations to Comerica Bank of Flix Brewhouse LLC (“Flix Brewhouse”).

          5.      Under the Guaranty dated March 13, 2020, Debtor guaranteed payment of all

  existing and future obligations to Comerica Bank of Flix Brewhouse Holdco LLC (“Flix Holdco”).

  Debtor’s total obligation under this Guaranty is limited to fifty percent (50%) of the aggregate

  unpaid principal amount of the indebtedness owed by Flix Holdco to Comerica Bank plus all

  accrued and unpaid interest thereon and all costs and expenses of collecting the same, including,

  without limit, reasonable attorney fees.

          6.      As of the Petition Date, without limitation, the obligations guaranteed by Debtor

  include the following:

           (a) Principal of $6,406,291.71 and interest of $62,099.02 under an Installment Note
               dated March 13, 2020 in the original principal amount of $6,607,143 (“Flix
               Holdco Note”);

           (b) Principal of $604,363.22 and interest of $963.45 under an Installment Note dated
               March 14, 2019 in the original principal amount of $775,579 (“Flix Brewhouse
               Note”);

           (c) Principal of $1,589,598.96 and interest of $4,455.84 under the Flix NM SBA
               Note; and

           (d) Principal of $1,428,153.90 and interest of $4,102.34 under the Flix Indiana SBA
               Note.

          7.      As of the Petition Date, and contrary to the Objection, the following defaults existed

  under the loan documents: (a) Flix Holdco failed to make the monthly payments due under the

  Flix Holdco Note on September 1, 2020 1 and October 1, 2020; (b) Flix Holdco failed to comply

  with the financial covenants identified in Sections 3(a), (b) and (c) of the Letter Agreement dated



  1 A partial September 2020 payment was made.


                                                                                        Bodman_17586735_5
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 3 of
                                        34



  March 13, 2020 for the fiscal quarter ending June 30, 2020; (c) Debtor becoming the subject of a

  voluntary proceeding in bankruptcy; and (d) under the loan documents between Comerica Bank

  and Flix Brewhouse, Flix NM, and Flix Indiana, a default on any other loan with Comerica Bank

  (i.e. the Flix Holdco Note) is a default under the respective borrower’s obligations so the

  prepetition defaults under the Flix Holdco Note were prepetition defaults under Flix Brewhouse

  Note, Flix NM SBA Note, and the Flix Indiana SBA Note. See Exhibit B – December 21, 2020

  and November 2, 2020 Default Letters.

          8.      Furthermore, the following post-petition defaults occurred and are continuing under

  the loan documents: (a) Holdco failed to make principal and interest payments due on the first of

  November and December 2020, and the first of January, February, March, and April 2021; (b) Flix

  Brewhouse failed to make principal and interest payments due on the first of January, February,

  March, and April 2021; and (c) each of Flix NM and Flix Indiana failed to make principal and

  interest payments due on the first of February, March, and April 2021 under their respective SBA

  Notes. 2 See Exhibit B.

          9.      Under each of the Guaranties, Debtor waived his right (if any) to any notice of

  default, demand for payment, or notice of acceleration. See Exhibit A.

          10.     As of the Petition Date, Debtor was indebted to Comerica Bank in an amount not

  less than $6,865,833.07 as evidenced by Comerica Bank’s amended Proof of Claim No. 14-3

  (“Proof of Claim”).




  2   The U.S. Small Business Administration is currently making monthly payments directly to Comerica Bank in the
      amount of $9,000 each on behalf of Flix NM and Flix Indiana for each of the SBA Notes, which is a partial
      payment that covers monthly interest and a portion of principal.


                                                                                                Bodman_17586735_5
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 4 of
                                        34



         11.     On March 22, 2021, Debtor filed his Objection to Comerica Bank’s Proof of Claim

  alleging that the obligations described above were current as of the Petition Date, and as a result,

  the Proof of Claim is contingent or in the alternative should be estimated.

         12.     As shown in this response, Debtor’s Objection is factually inaccurate and fails to

  present evidence which rebuts the Proof of Claim’s presumption of validity.

                                              Argument

         13.     11 U.S.C. § 502(a) states that a proof of claim filed under 11 U.S.C. § 501 is deemed

  allowed unless an objection is made by a party in interest. Fed. R. Bankr. P. 3001(f) provides that

  a proof of claim executed and filed in accordance with the bankruptcy rules shall constitute prima

  facie evidence of the validity and amount of the claim. A debtor seeking disallowance of a proof

  of claim must present evidence which rebuts the presumption of prima facie validity. In re

  Congress, LLC, 529 B.R. 213, 219 (Bankr. W.D. Tex. 2015); see also Cavu/Rock Props. Project

  I, LLC v. Gold Star Constr., Inc., 516 B.R. 414, 422 (Bankr. W.D. Tex. 2014). The burden then

  shifts back to the claimant to produce evidence meeting the objection and establishing its claim. A

  claimant must establish its claim by a preponderance of the evidence. The evidentiary presumption

  notwithstanding, the burden of persuasion remains with the claimant.

         14.     A debt is noncontingent if all events giving rise to liability occurred prepetition.

  Only if a liability relies on some future extrinsic event which may never occur will the debt be

  held to be contingent. See In re All Media Properties, Inc., 5 B.R. 126, 133 (Bankr. S.D. Tex.

  1980), aff'd, 646 F.2d 193 (5th Cir. 1981); 2 L. King, Collier on Bankruptcy P 109.06[2][b] (15th

  ed. rev. 1997); In re Knight, 55 F.3d at 236; In re Nicholes, 184 B.R. 82, 88 (9th Cir. B.A.P. 1995);

  Brockenbrough v. Commissioner, 61 B.R. 685, 686-687 (W.D. Va. 1986).




                                                                                       Bodman_17586735_5
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 5 of
                                        34



         15.     Here, Debtor’s threadbare assertion that the “underlying debt was current” is not

  only factually inaccurate, but without supportive evidence is insufficient to shift the burden of

  proof to Comerica Bank.

         16.     Additionally, Debtor’s statement that guaranty obligations are typically considered

  contingent “particularly when the underlying obligation has not matured or accelerated” is not

  supported by the case law identified in Debtor’s Objection. To the contrary, In re Clore, 547 B.R.

  915 (Bankr. C.D. Ill. 2016); In re Kreisler, 407 B.R. 321 (Bankr. N.D. Ill. 2009); and Matter of

  Fox, 64 B.R. 148 (Bankr. S.D.N.Y. 1986) are consistent with and support Comerica Bank’s

  position that a guarantor’s obligation to pay is triggered upon a default by the primary obligor and

  a creditor’s claim is noncontingent if such triggering event occurred prepetition.

         17.     As illustrated above, the liabilities owed to Comerica Bank that are guaranteed by

  Debtor were in default prepetition and continue to be in default post-petition.

         18.     Debtor’s obligations under the Guaranties are not reliant upon some future extrinsic

  event which may never occur because the defaults, which give rise to Debtor’s obligations under

  the Guaranties, occurred prepetition.

         19.     The obligation of Debtor to pay existed as of the Petition Date, no outside event is

  necessary to bring the obligation into existence, but rather the obligation may only be extinguished

  by payment. This does not render such debt contingent. See In re All Media Properties, Inc., 5

  B.R. at 133.

         20.     As such, Comerica Bank’s Proof of Claim is not contingent, estimation for purposes

  of allowance is not applicable, and the Proof of Claim must be allowed as filed.




                                                                                       Bodman_17586735_5
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 6 of
                                        34




                                        RELIEF REQUESTED

         Comerica Bank respectfully requests that Debtor’s Objection be denied and that the Court

  grant such other and further relief as it deems just.

                                                 BODMAN PLC

                                                 By: /s/ Robert J. Diehl, Jr.
                                                         Robert J. Diehl, Jr. (P31264)
                                                 Admitted Pro Hac Vice
                                                 Attorneys for Comerica Bank
                                                 1901 St. Antoine Street
                                                 6th Floor at Ford Field
                                                 Detroit, Michigan 48226
                                                 Phone: (313) 393-7597
                                                 Email: rdiehl@bodmanlaw.com
  Dated: April 21, 2021




                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been served

  upon all parties that are registered or otherwise entitled to receive electronic notice through the

  Court’s ECF system on April 21, 2021.



                                                                /s/ Robert J. Diehl, Jr.
                                                                Robert J. Diehl, Jr. (P31264)




                                                                                         Bodman_17586735_5
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 7 of
                                        34



                                  EXHIBIT A
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 8 of
                                        34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 9 of
                                        34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 10
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 11
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 12
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 13
                                      of 34




                                                                 U .S. Small Business Administration

                                                           UNCONDITIONAL GUARANTEE


        SBALoan#                      90128550-08

        SBA Loan Name                 Flix Brewhouse NM LLC


        Guarantor                     Allan L. Reagan


        Borrower                      FLIX BREWHOUSE NM LLC, a New Mexico l:imited liability company


        Lender                        Comerica Bank

        Date                          December ~ , 2016
        Note Amount                   $2,195,000.00

       1.       GUARANTEE :

                Guarantor unconditionally guarantees payment to L ender of all amounts owing under theN ote , This Guarantee
                remains in effect until the Noteis paid in full. Guarantor must pay all amounts due under the Note when Lender
                makes :written demand upon Guarantor. Lender is not required to seek payment from any other source before
                demanding p ayment from Gu aran~or.

       2.       NOTE:

                The "Note" is the pr omissory note dated December_, 2016, in the principal amount ofTwo Million One
                Hundred Ninety Five Thousand and No/1 00 Dollars, from Borrower to Lender. It includes any assumption,
                renewal, substitution, or replacement of theN ote, and multiple notes under a line of credit.


       3.       DEFINITIONS:

                 "Collateral " m eans any property taken as security for payme.nt of the Note or any guarantee of the Note.
                 "Loan" means tb:e loan evidenced by the Note.
                 "Loan Documents" means the docl!ID.ents related to the Loan signed by Borrower, Guarantor or any other
                  guarantor, or anyone who pledges Collateral.
                 "SBA" m eans the Small Business Administration, an Agency of the United States of America.

            SBA Form 148 (l 0/9 8) Previous editions obsolete.
                                                                                                                      Page 1/5
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 14
                                      of 34




    4.   LENDER'S GENERAL POWERS:

         Lender may take any of the following actions at any time, without notice, without Guarantor's consent, and without making
         demand up on Guarantor:

         A. Modify the terms of the Note or any other L oan Document except to increase the amounts due under the Note;
         B. Refrain from taking any action on the Note, the Collateral, or any guarantee;
         C. R elease any Borrower or any guarantor of the Note;
         D. Compromise or settle with the Borrower or any guarantor of the Note;
         E. Substitute or release any of the Collateral, whether or not Lender receives anything in return;
         F. Foreclose upon or otherwise obtain, and dispose of, any Collateral at public or private salc,.with or without
            advertisement;
         G. Bid or buy at any sale of Collateral by Lender or any other lienholder, at any price L ender chooses; and
         H. Exercise any rights it has, including those in the Note and other Loan Documents.

         These actions will not release or r educe· the obligations of Guarantor or create any rights or claims against Lender.

    5.   FEDERALLAW :

         When SBA is the holder, the Note and this Guarantee will be construed and enforced under federal law, including SBA
         regulations. Lender or SBA may use state or local procedures for fil ing papers, recording documents , giving n otice,
         foreclosing liens, and other pUiposes. By using such procedures, SBA does not waive any federal immunity from state
         or local control, penalty, tax, or liability. As to this Guarantee, Guarantor m ay not claim or assert any local or state law
         again st SBA to deny any obligation, defeat any claim of SBA, or preempt federal law.

    6.   RIGHTS, NOTICES, AND DEFENSES THAT GUARANT OR WAIVES:

         To the extent permitted by law,

         A Guarantor waives all rights to:
                  1)   Requir e presentment, protest, or demand upon Borrower;
                  2)   Redeem any Collateral before or after Lender disposes of it;
                  3)   Have any disposition of Collateral advertised; and
                  4)   Require a valuation of Collateral before or after Lender disposes of it.

         B. Guarantor waives any notice of:
                 1) Any default under the Note;
                2) Presentment, dishonor, protest, or demand;
                3) Execution of the Note;
                 4) Any action or inaction on the Note or Collateral, such as disbursements, payment, nonpayment, acceler ation,
                    intent to accelerate, assignment, collection activity, and incurrin g enforcement expenses;
                5) Any change in the financial condition or business operations of Borrower or any gua.rantor;
                6) Any changes in the terms of the Note or other L oan Documents, except increases in the amounts due under
                     the Note; and
                7) The time or place of any sale or other disposition of Collateral.

         C. Guarantoi waives defenses b ased upon any claim that:
                1) Lender failed to obtain any guarantee;
                2) Lender failed to obtain, perfect, or maintain a security interest in any property offered or taken as Collateral;
                3) Lender or other s improperly valued or inspected the Collateral;
                4) The Collateral changed in value, or was neglected, lost, destroyed, or underinsured;


         SBA Form 148 (10/98) Previo us editions obsolete.
                                                                                                                      l'age 2/5
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 15
                                      of 34




                  5)   Lender impaired the Co llateral;
                  6)   Lender did not dispose of any of the Collateral;
                  7)   Lender did not conduct a commercially reaso.nable sale;
                  8)   Lender did not obtai.n the fair market value ofthe Collateral;
                  9)   Lender did not make or perfect a claim upon the death or disability of Borrower or any guarantor of the
                       Note;
                  1 0) The financi al condition of Borrower or a.ny guara.nto.r was overstated or bas adversely changed;
                  11) Lender made errors or omissions in L oan Documents or administration of the Loan;
                  12) Lender did not seek payment from the Borrower, any other guarantors, or any Collateral before demanding
                      payment from Guarantor :
                  13) Lender impaired Guara.ntor's suretyship rights;
                  14) Lender m odified the Note terms, other than to increase amounts due under the Note. If Lender modifies the
                      Note to increase the amounts due under the Note without Guarantor's consent, Guarantor will not be liable
                       for the increased amounts and related interest and expenses, but remains liable for all other amounts;
                  15) Borrower has avoided liability on the N ote; or
                  16) Lender has taken an action allowed under the Note, this Guarantee, or other Loan Documents.


    7.   DUTffiS AS TO COLLATERAL:

         Guar.a.ntor will preserve the Collateral pledged by Guarantor to secure this Guarantee. Lender bas no duty to preserve or
         dispose of any Collateral.


    8.   SUCCESSORS AND ASSIGNS:

         Under this Guarantee, Guarantor includes heirs and successors, and Lender includes its successors and assigns.


    9.   GENERAL PROVISIONS:

         A. ENFORCEMENT EXPENSES . Guarantor promises to pay all expenses Lender incurs to enforce this Gnarantee,
            including, but not limited to, attorney's fees and costs.
         B. SBA NqT A CO-GUARANTOR. Guarantor's liability will continue even if SBA pays Lender. SBA is not a co-
            guarantor with Guarantor. Guarantor has no r ight of contribution from SBA.
         C. SUBROGATION RIGHTS : Ouarantor has no subr ogation rights as to the Note or the Collateral until the Note is
            paid in full.
         D. JOINT AND SEVERAL LIABILITY. All individuals and entities signing as Guarantor are jointly and severally
            liable.
         E. DOCUMENT SIGNING. Guarantor must sign all documents necessary at any time to comply with the Loan
            Documents and to enable Lender to acquire, perfect, or maintain Lender's liens on Collateral.
         F. FINANCIAL STATEMENTS ..Guaran tor must give Lender financial statements as Lender requires.
         G. LENDER'S RIGHTS CUMULATIVE, NOT WAIVED. Lender may exercise any of its rights separately or
            together, as many times as it chooses. Lender may delay or forgo enforcing a.ny of its rights without losing or
            impairing any of them.
         H. ORAL STATEMENTS NOT BINDING. Guarantor may not use an oral statement to contradict or alter the written
            teims of the Note or this Guara.ntee , or to raise a defense to this Guaran tee .
         I. SEVERABILITY. If any part o'fthis Guarantee is found to be unenforceable, all other parts will remain in effect.
         J. CONSIDERATION. The consideration for this Guarantee is the L oan or any accomm.odation by Lender as to the
            Loan.




         SBA Form 148 (10/98) P revious editions obsolete.
                                                                                                                   Page 3/5
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 16
                                      of 34




    10.      STATE-SPECIFI C PROVISIONS:


     NONE.




          SBA Form 148 (10/98) Previous editions obsolete.
                                                                     Page 4/5.
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 17
                                      of 34




    11.   GUARANTOR ACKNOWLEDGMENT OF TERMS.

          Guarantor acknowledges that Guarantor has read and understands the significance of all terms of the Note and this
          Guarantee, inclurung all waivers.

    12.   GUARANTORNAME(S) AND SIGNATURE(S):

          By signing below, each individual or entity becomes obligated as Guarantor under this Guarantee.




          SBA Form 148 (10/98) Previous editions obsolete.
                                                                                                             Page 5/5
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 18
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 19
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 20
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 21
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 22
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 23
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 24
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 25
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 26
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 27
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 28
                                      of 34
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 29
                                      of 34



                               EXHIBIT B
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 30
                                      of 34                    Lesley B. Higginbotham
                                                                               Vice President
                                                                               P. O. Box 650282, MC 6209
                                                                               Dallas, TX 75265-0282
                                                                               Office:    713-507-7995
                                                                               lbhigginbotham@comerica.com




  November 2, 2020

  Flix Brewhouse Holdco LLC
  Attn: Allan Reagan, President
  2000 South IH 35, Suite Q-11
  Round Rock, Texas 78681

  Re:    FINANCING ARRANGEMENTS AMONG COMERICA BANK (“BANK”), FLIX
         BREWHOUSE HOLDCO LLC (“BORROWER”), AND ALLAN REAGAN, FLIX
         ENTERTAINMENT, LLC, FLIX BREWHOUSE IOWA LLC, FLIX BREWHOUSE
         INDIANA LLC, FLIX BREWHOUSE NM LLC, FLIX BREWHOUSE LLC
         (COLLECTIVELY, “GUARANTORS” AND EACH, A “GUARANTOR”)

  Dear Mr. Reagan:

  Please refer to any and all documents, instruments, and agreements executed in connection with the
  financing arrangements from Bank to Borrower (collectively, the “Loan Documents”). All amounts
  due from Borrower to Bank, whether now or in the future, contingent, fixed, primary or secondary,
  including, but not limited to, principal, interest, inside and outside counsel fees, audit fees, costs,
  expenses, and any other charges provided for in the Loan Documents are identified collectively as
  the “Liabilities.” For purposes of this letter, “Loan Documents” do not include documents executed
  by Borrower in its capacity as guarantor of any other obligations, and “Liabilities” do not include
  Borrower’s obligations to Bank in its capacity as guarantor. All capitalized terms not defined in this
  letter shall have the meanings set forth in the Loan Documents.

  As of November 2, 2020, the Liabilities include, but are not limited to, the following:

   Loans (note amount and date)                             Principal              Interest
   Installment Note ($6,607,143; March 13, 2020)            $6,406,291.71          $69,418.30

  These amounts are exclusive of interest accruing after November 2, 2020, late fees, any letter of
  credit reimbursement obligations, obligations with respect to credit cards or treasury management
  services, and costs and expenses (including, but not limited to, inside and outside counsel fees).

  Without limitation, Borrower is in default under the Loan Documents: (a) for failure to make the
  monthly payments due September 1, 2020 and October 1, 2020; (b) for failure to comply with the
  financial covenants identified in Sections 3(a), (b) and (c) of the Letter Agreement dated March
  13, 2020 for the fiscal quarter ending June 30, 2020; and (c) because Guarantor, Allan Reagan is
  the subject of a voluntary proceeding in bankruptcy. Other defaults may exist.
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 31
                                      of 34


  Due to the defaults, Borrower may not make payment on any debt that is subordinated to Bank,
  including without limitation, any payments to Flix Entertainment LLC.

  Bank’s acceptance of any payment of the Liabilities after the date of this letter is not a waiver of
  any defaults.

  Bank anticipates that discussions addressing the Liabilities may take place in the future. During the
  course of such discussions, Bank, Borrower and Guarantors may touch upon and possibly reach a
  preliminary understanding on one or more issues prior to concluding negotiations. Notwithstanding
  this fact and absent an express written waiver by Bank, Bank will not be bound by an agreement on
  any individual issues unless and until an agreement is reached and reduced to writing and signed by
  Borrower and Guarantors and Bank.

  Bank reserves the right to invoke the default rate of interest as of the first date of default, and all of
  its other rights and remedies under the Loan Documents and applicable law, any or all of which
  rights and remedies may be exercised by Bank without further notice. Bank’s failure to exercise
  any such right or remedy shall not be construed as a waiver or modification of those rights or as an
  offer of forbearance. Nothing in this letter shall constitute a waiver of any default. Bank’s
  forbearance from taking action to collect the Liabilities is from day to day in Bank’s sole discretion.

  Very truly yours,

  COMERICA BANK



  cc:     Robert J. Diehl, Jr.
          Flix Entertainment LLC
          Flix Brewhouse LLC
          Flix Brewhouse Indiana LLC
          Flix Brewhouse NM LLC
          Flix Brewhouse Iowa LLC




                                                      2
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 32
                                      of 34                    Lesley B. Higginbotham
                                                                                 Vice President
                                                                                 P. O. Box 650282, MC 6209
                                                                                 Dallas, TX 75265-0282
                                                                                 Office:    713-507-7995
                                                                                 lbhigginbotham@comerica.com




  VIA EMAIL DELIVERY ONLY TO
  allan.reagan@flixbrewhouse.com


  December 21, 2020

  Flix Brewhouse Holdco LLC
  Flix Brewhouse LLC
  Flix Brewhouse Indiana LLC
  Flix Brewhouse NM LLC
  Attn: Allan L. Reagan
  2000 South IH 35, Suite Q-11
  Round Rock, Texas 78681

  Re:    FINANCING ARRANGEMENTS AMONG COMERICA BANK (“BANK”), FLIX
         BREWHOUSE HOLDCO LLC (“HOLDCO”), FLIX BREWHOUSE LLC (“FLIX
         BREWHOUSE”), FLIX BREWHOUSE INDIANA LLC (“FLIX INDIANA”), AND
         FLIX BREWHOUSE NM LLC (“FLIX NM” AND COLLECTIVELY WITH HOLDCO,
         FLIX BREWHOUSE, AND FLIX INDIANA, “BORROWERS”), AND ALLAN
         REAGAN, FLIX ENTERTAINMENT LLC, FLIX BREWHOUSE IOWA LLC, FLIX
         INDIANA, FLIX NM, FLIX BREWHOUSE (EACH IN ITS CAPACITY AS
         GUARANTOR OF THE OBLIGATIONS OF HOLDCO, COLLECTIVELY,
         “HOLDCO GUARANTORS”), AND ALLAN REAGAN, FLIX ENTERTAINMENT
         LLC, FLIX BREWHOUSE, FB CAPITAL LLC, AND HOSPITALITY INVESTORS
         INC. (EACH IN ITS CAPACITY AS GUARANTOR OF THE OBLIGATIONS OF
         FLIX INDIANA AND FLIX NM, COLLECTIVELY, “SBA GUARANTORS”) AND
         ALLAN REAGAN, FLIX ENTERTAINMENT LLC, FB CAPITAL LLC, AND
         HOSPITALITY INVESTORS INC. (EACH IN ITS CAPACITY AS GUARANTOR OF
         THE OBLIGATIONS OF FLIX BREWHOUSE, “FLIX BREWHOUSE
         GUARANTORS” AND TOGETHER WITH HOLDCO GUARANTORS AND SBA
         GUANTORS, “GUARANTORS”)

  Dear Mr. Reagan:

  Please refer to the default letter from Bank dated November 2, 2020 (“Prior Default Letter”) and
  any and all other documents, instruments, and agreements executed in connection with the
  financing arrangements from Bank to Borrowers (collectively, the “Loan Documents”). All
  amounts due from Borrowers to Bank, whether now or in the future, contingent, fixed, primary
  or secondary, including, but not limited to, principal, interest, inside and outside counsel fees,
  audit fees, costs, expenses, and any other charges provided for in the Loan Documents are
  identified collectively as the “Liabilities.” All capitalized terms used but not defined in this letter
  shall have the meanings set forth in the Loan Documents.


                                                                                          Bodman_17350428_4
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 33
                                      of 34



  As of December 16, 2020 the Liabilities include, but are not limited to, the following:

  Loans (note amount and date)                                        Principal          Interest
  Holdco Installment Note ($6,607,143; March 13, 2020)                $6,406,291.71      $102,695.42
  Flix NM SBA Note ($2,195,000; December 30, 2016)                    $1,589,598.96        $9,438.24
  Flix Indiana SBA Note ($2,833,000; January 20, 2015)                $1,454,496.96        $8,636.07
  Flix Brewhouse Installment Note ($775,579: March 14, 2019)          $614,007.90          $1,989.49

  These amounts are exclusive of interest accruing after December 16, 2020, late fees, any letter of
  credit reimbursement obligations, obligations with respect to credit cards or treasury
  management services, and costs and expenses (including, but not limited to, inside and outside
  counsel fees).

  In addition to the defaults identified in the Prior Default Letter, Borrowers are in default of the
  Loan Documents because: (a) Holdco failed to make principal and interest payments of
  $108,721.41 each on the Holdco Installment Note due on the first of September,1 October,
  November and December 2020; and (b) each of Flix Indiana, Flix NM, and Flix Brewhouse
  failed to make the principal and interest payments due under the other Notes identified above on
  December 1, 2020 (in the amounts of $31,100.44, $21,100.44 and $10,954.99, respectively).

  Bank demands payment of the past due amounts on or before December 31, 2020. By copy of
  this letter demand for the past due payments is also made of Guarantors, other than Allan Reagan
  (no payment is demanded of Mr. Reagan at this time because he has filed for protection under
  the Bankruptcy Code).

  For the reasons outlined above, from the date of this letter, interest shall accrue on the Holdco
  Installment Note and the Flix Brewhouse Installment Note at the default rate under the Loan
  Documents.

  Bank’s acceptance of any payment of the Liabilities after the date of this letter is not a waiver of
  any defaults.

  Bank responded to the proposal from Mr. Reagan with respect to the Liabilities and did not
  receive an acceptance or a counter-response. Bank anticipates that discussions addressing the
  Liabilities may take place in the future. During the course of such discussions, Bank, Borrowers
  and Guarantors may touch upon and possibly reach a preliminary understanding on one or more
  issues prior to concluding negotiations. Notwithstanding this fact and absent an express written
  waiver by Bank, Bank will not be bound by an agreement on any individual issues unless and
  until an agreement is reached and reduced to writing and signed by Borrowers and Guarantors
  and Bank.

  Please contact me at your earliest convenience to arrange for the payment in full of all of the
  Liabilities.



  1 A partial September 2020 payment was made.

                                                   2
                                                                                      Bodman_17350428_4
20-11161-tmd Doc#135 Filed 04/21/21 Entered 04/21/21 08:55:47 Main Document Pg 34
                                      of 34



  Bank reserves all of its rights and remedies under the Loan Documents and applicable law, any
  or all of which rights and remedies may be exercised by Bank without further notice. Bank’s
  failure to exercise any such right or remedy shall not be construed as a waiver or modification of
  those rights or as an offer of forbearance. Nothing in this letter shall constitute a waiver of any
  default. Bank’s forbearance from taking action to collect the Liabilities is from day to day in
  Bank’s sole discretion.



  COMERICA BANK




  Lesley B. Higginbotham
  Vice President
  Special Assets Group
  P.O. Box 650282
  Dallas, TX 75265-0282

  cc:    Robert J. Diehl, Jr. – VIA EMAIL
         Flix Entertainment LLC – VIA EMAIL TO allan.reagan@flixbrewhouse.com
         Flix Brewhouse Iowa LLC – VIA EMAIL TO allan.reagan@flixbrewhouse.com
         FB Capital LLC – VIA EMAIL TO allan.reagan@flixbrewhouse.com
         Hospitality Investors Inc. – VIA EMAIL TO allan.reagan@flixbrewhouse.com




                                                  3
                                                                                     Bodman_17350428_4
